Motion for Detention Pending Trial

 

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
HS OPSTRIC | COURT

Me be

SADT RCRD C
3-19My 113 Cems)”

Case No. ——

UNITED STATES OF AMERICA

V.
Alaa Hasan Qalf Allouz

New Nee Noe Nee See”

 

MOTION FOR DETENTION PENDING TRIAL

Part I - Eligibility for Detention

The United States respectfully moves for pretrial detention pursuant to:

O 18U.S.C. § 3142(f)(1) because the case involves—
O (A) acrime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18
U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is
prescribed;

O (B) an offense for which the maximum sentence is life imprisonment or death;
0 (C) an offense for which a maximum term of imprisonment of ten years or more is prescribed
in the Controlled Substances Act (21 U.S.C. § 801 et seq.), the Controlled Substances Import

and Export Act (21 § 951 et seq.), or Chapter 705 of Title 46;

O (D) any felony, and the defendant has been convicted of two or more offenses described in
subparagraphs (A) through (C) of this paragraph, or two or more State or local offenses that
would have been offenses described in subparagraphs (A) through (C) of this paragraph if a
circumstance giving rise to Federal jurisdiction had existed, or a combination of such
offenses;

O (&) any felony that is not otherwise a crime of violence that involves a minor victim or that
Motion for Detention Pending Trial

 

involves the possession or use of a firearm or destructive device (as those terms are defined
in 18 U.S.C. § 921), or any other dangerous weapon, or involves a failure to register under
18 U.S.C. § 2250.

® 18 U.S.C. § 3142(f)(2) because the caseinvolves—
@ (A) aserious risk that the defendant will flee;
@ (B) aserious risk that the defendant will obstruct or attempt to obstruct justice, orthreaten,

injure, or intimidate, a prospective witness or juror.

Part II - Presumptions under § 3142(e)
go (A) Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a

rebuttable presumption that no condition or combination of conditions will reasonably assure the
safety of any other person and the community because the following conditions have been met:
O (1) the defendant is charged with one of the following crimes described in 18
U.S.C. § 3142(Hd):
O (a) acrime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in
18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of
10 years or more is prescribed; or
O (b) an offense for which the maximum sentence is life imprisonment or death; or
O (c)an offense for which a maximum term of imprisonment of 10 years or
more is prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904),
the Controlled Substances Import and Export Act (21 U.S.C. §§ 951-971), or

Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
Motion for Detention Pending Trial

 

0 (d) any felony if such person has been convicted of two or more offenses
described in subparagraphs (A) through (C) of this paragraph, or two or more
State or local offenses that would have been offenses described in
subparagraphs (A) through (C) of this paragraph if a circumstance givingrise
to Federal jurisdiction had existed, or a combination of such offenses; or

QO (e) any felony that is not otherwise a crime of violence but involves: (i) a minor
victim; (ii) the possession of a firearm or destructive device (as defined in 18
U.S.C. § 921); (iii) any other dangerous weapon; or (iv) a failure to register

under 18 U.S.C. § 2250; and

O (2) the defendant has previously been convicted of a Federal offense that is described in 18
U.S.C.§ 3142(H(1), or of a State or local offense that would have been such an offense if
a circumstance giving rise to Federal jurisdiction had existed; and
O (3) the offense described in paragraph (2) above for which the defendant has been
convicted was committed while the defendant was on release pending trial for a Federal,
State, or local offense; and
O (4) a period of not more than five years has elapsed since the date of conviction, or the
release of the defendant from imprisonment, for the offense described in paragraph (2)
above, whichever is later.
0 B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other
offenses): There is a rebuttable presumption that no condition or combination of conditions will
reasonably assure the appearance of the defendant as required and the safety of the community

because there is probable cause to believe that the defendant committed one or more of the following

offenses:
Motion for Detention Pending Trial

 

O (1) an offense for which a maximum term of imprisonment of 10 years or more is
prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled
Substances Import and Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46,

U.S.C. (46 U.S.C. §§ 70501-70508);

© (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

0 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of
imprisonment of 10 years or more is prescribed;

QO (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a
maximum term of imprisonment of 20 years or more is prescribed; or

QO (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1),
2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.

Part III

The United States requests that the defendant be detained, and requests that the court find:
@® By clear and convincing evidence that no condition or combination of conditions of
release will reasonably assure the safety of any other person and the community.
@ By a preponderance of evidence that no condition or combination of conditions of release

will reasonably assure the defendant’s appearance as required.

The reasons for detention include the following:
@ Weight of evidence against the defendant is strong
O Subject to lengthy period of incarceration ifconvicted
@ Prior criminal history

@ Participation in criminal activity while on probation, parole, or supervision
Motion for Detention Pending Trial

 

oO oO nud UU Bp B BB B B B BU DB

QO

History of violence or use of weapons

History of alcohol or substance abuse

Lack of stable employment

Lack of stable residence

Lack of financially responsible sureties

Lack of significant community or family ties to this district
Significant family or other ties outside the United States
Lack of legal status in the United States

Subject to removal or deportation after serving any period of incarceration
Prior failure to appear in court as ordered

Prior attempt(s) to evade law enforcement

Use of alias(es) or false documents

Background information unknown or unverified

Prior violations of probation, parole, or supervised release

O OTHER REASONS OR FURTHER EXPLANATION:
Motion for Detention Pending Trial

 

Part IV

The United States requests that the court conduct the detention hearing:
QO at the defendant’s first appearance;
® after a continuance of 3 days, to the extent not otherwise postponed because of

defendant’s present incarceration on unrelated state charges.
Respectfully submitted,

JOHN H. DURHAM
UNITED STATES ATTORNEY

==

Brian P. Leaming:
ASSISTANT UNITED STATES ATTORNEY

FEDERAL BAR NO. ct16075
157 Church Street, 25" Floor
New Haven, Connecticut 06510
Tel: (203) 821-3700

Fax: (203) 672-6084

i Seo

CERTIFICATION OF SERVICE
January 18, 2019

A copy of this motion was served in-person to all parties on this

SS

Brian P. Leaming
ASSISTANT UNITED STATES ATTORNEY
